DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 01/10/2022, PROSECUTION IS HEREBY REOPENED. The rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:





.

Response to Arguments
Appellant’s arguments filed on 01/10/022 regarding prior art Sawada have been fully considered but they are not persuasive. 
Appellant’s argument on page 17 and 18 of the appeal brief regarding limitation a server linked to a tier 3 storage system that comprises a plurality of tape cartridges and a tape library with on-site storage of at least some of the tape cartridges; a first target file retained in the tier 3 storage system, as cited in claim 19.  Appellant argued that Sawada does not have an off-site vault to store data therefore, cannot have tier 3 storage system because tier 3 storage system contains off-site vault.  Examiner respectfully disagrees.  Sawada teaches in fig. 1, [0043] that the tier 3 includes tape drives (tape library) and tape drives includes tape cartridges and all the tiers (includes tape drives) are connected to a server.  Tier 3 which includes tape drives are stored locally, therefore, they are onsite. Paragraphs [0045, 0047, 0144 0160] teaches all the tiers stores files and [0144] teaches that tier 3 stores files.  Therefore, Sawada teaches the above cited limitation, but Sawada does not explicitly teach tape drives to be off-site vault.  New cited prior art Gold teaches off-site vault to store data (fig. 3, [0027]).  Therefore, in combination Sawada will have tier 3 storage with off-site vault.  The motivation would be to store data in an off-site vault in case of a data disaster. 


Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcomes the cited 112th rejection.

Claim Objections
Claims 23 depends from claim 21 and claim 24 depends from claim 21.  Examiner believes that claims 23 and 24 should be depended on claim 22.  Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 34, 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33, 34, 38 and 41 recites “essentially in real time” which is ambiguous because “essentially” is an indefinite word. For the purpose of the examination “essentially in real time” is interpreted as displaying in real time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Chincisan (US 2012/0079323).

With respect to claim 1, Sawada teaches a storage arrangement (fig. 1, [0032]; examiner’s note: multiple tiers are storage arrangement) comprising: 
a server linked to a tier 1 storage system and a tier 2 storage system (fig. 1, [0032], [0058]; examiner’s note: multiple tiers are connected through multiple storage tiers), the tier 1 storage system comprises high-speed Random Access Media (RAM) storage devices ([0085, The tiered storage devices 29 include at least a storage device 25 (SSD) associated with the first tier level (tier-level 1)]; examiner’s note: tier 1 (SSD) is high speed memory), the tier 2 storage system comprises RAM storage devices that are slower than the high-speed RAM storage devices ([0085, and a storage device 26 (HDD) associated with the second tier level (tier-level 2) and having an access speed slower than that of the storage device 25]; examiner’s note: tier 2 storage system is slower than tier 1 devices); 
a first target file retained in the tier 1 storage system and a second target file retained in the tier 2 storage system ([0091, The tier level field 33 indicates the tier level of the storage device in which the corresponding data is stored]; [0142-0144]; [0191]; examiner’s note: multiple files are stored in multiple tiers); 
a host computer system ([0037, 0038], fig. 1; examiner’s note: the client is the host computer and all the clients together is a system) that has access to the first target file and the second target file via the server ([0037, 0038], fig. 1; examiner’s note: the clients has access to the file they want to access (target file) via the server; i.e. the client (hosts) transmits read request to access files via a server), the host computer devoid of knowledge of where the first target file and the second target file are retained prior to recalling either the first target file or the second target file (fig. 15; [0185, 0188]; examiner’s note: the client (host) sends a request to CPU to locate the target data and sends back to the client (host).  The client (host) does not know where the target data is located because in response to the request from the client the CPU searched for the target data in multiple tiers to check where the target data is located. So, the client (host) does not know where the target data is located); 
a display device that displays that the second target file is retained in the tier 2 storage system (fig. 7, [0067, 0112, 0249]; examiner’s note: a management server, utilized by an administrator (i.e. a user that will input instructions utilizing keyboard mouser, display) to modify (modifying information requires displaying information) and transmit modified tiering hint information (fig 7), which includes tiering data and file data where the file belongs (tier1/2/3) based on attributes such as frequency of access as described in fig. 7, [0140-0146]);
Sawada does not explicitly teach display device that displays a prediction of how long the second target file will take to recover at the host computer system when recalled by the host computer system.
Sawada teaches host computer (0037, the client) type of storage device each tiers has and also teaches tier 2 storage device (fig. 10, [0085]; examiner’s note: multiple tiers includes multiple types of storage devices) and transferring data/files from one storage to another storage (fig. 10, 14, [0055, 0056]; examiner’s note: data is transferred from one location to another) and displaying which location the files are stored (fig. 7, [0067, 0112, 0141-0145], examiner’s note: the location of the files tier1/2/3) and the host computer system when recalled by the host computer system (fig. 7, [0037, 0038]; examiner’s note: the client computer is the host computer and the client computer requests for information (recall) from the server).  Sawada does not explicitly teach displaying a prediction of how long the target file will take to recover one location to another location. However, Chincisan teaches displaying a prediction of how long the target file will take to recover (fig. 10; [0082]; examiner’s note: the location of the file is displayed such as source storage and the estimated time (predicting of how long) to transfer the data).  One of ordinary skill in the art would recognize that displaying estimated time for the transfer data from one location to another of Chincisan to incorporate into Sawada to further improve the system to display the estimated time for data transfer.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of predicting time to transfer files of Chincisan to have a system which will display the predicted time to transfer the file. The motivation would be to have a system to visualize transfer time to know how long it will take to transfer the file. This information will provide anxiety relief to a user of data because with this information the user of data understands what is how much time it will take to recovery of the file to manage time of transfer related tasks appropriately.

With respect to claim 25, Sawada, Chincisan in combination teach the storage arrangement of claim 1, further comprising in addition to displaying that the second target file is retained in the tier 2 storage system (fig. 7, [0067, 0112, 0249]; examiner’s note: a management server, utilized by an administrator (i.e. a user that will input instructions utilizing keyboard mouser, display) to modify (modifying information requires displaying information) and transmit tiering hint information (fig 7), which includes tiering data and file data where the file belongs (tier1/2/3) based on attributes such as frequency of access as described in fig. 7, [0140-0146]), said display device further displays what kind of storage system the tier 2 storage system is (fig. 1, 7, [0067, 0112, 0249]; examiner’s note: a management server, utilized by an administrator (i.e. a user that will input instructions utilizing keyboard mouser, display) to modify (modifying information requires displaying information) and transmit tiering hint information (fig 7), which includes all the information about the tiers such as tiering data and file data where the file belongs (tier1/2/3) and what type of storage is Tier1/2/3 such as SSD/HDD/Tape).

Claims 19, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Chincisan (US 2012/0079323) and in view of Gold et al. (US 2005/0081007).
	
	With respect to claim 19, Sawada teaches a storage arrangement comprising (fig. 10, [0130]; examiner’s note: multiple tiers are storage arrangement): 
a server linked to a tier 3 storage system that comprises a plurality of tape cartridges (fig. 10; [0043, a large-capacity tape storage device (tape drive)]; examiner’s note: tier3 storage tape drives contains cartridges) a tape library with on-site storage of at least some of the tape cartridges ([0043, 0044, 0047]; fig. 8; examiner’s note: the tape storage devices stored locally is on-site storage and the tape drive contains tape cartridges and the tape device is within a tape library).
a first target file retained in the tier 3 storage system (fig. 10, 11, [0045, 0047]; [0160, data with low access frequency should be placed at the third-tier level (tier-level 3]; [0144]; examiner’s note: each tier stores file and tier 3 stores target files as well); 
a host computer system that ([0037, 0038], fig. 1; examiner’s note: the client is the host computer and all the clients together is a system) has access to the first target file via the server ([0037, 0038], fig. 1; examiner’s note: the clients has access to the file they want to access (target file) via the server), the host computer devoid of knowledge that the first target file is retained in the tier 3 storage system prior to a request to recall the first target file (fig. 15; [0185, 0188]; examiner’s note: the client (host) sends a request to CPU to locate the target data and sends back to the client (host).  The client (host) does not know where the target data is located because in response to the request from the client the CPU searched for the target data in multiple tiers to check where the target data is located. So, the client (host) does not know where the target data is located).
Sawada does not explicitly teach a vault with off-site storage capability for storing at least some of the tape cartridges and a display device at the host computer system arranged and configured to display after said request that the first target file is retained in the tier 3 storage system, that the first target file is either on-site or off-site, approximate time to recover the first target file when recalled by the host computer system; and where the first target file is located during target file recall.
Sawada teaches displaying to the administrator that the file is stored in a tier 3 storage system (fig. 7, [0067, 0112, 0249]; examiner’s note: a management server, utilized by an administrator (i.e. a user that will input instructions utilizing keyboard mouser, display) to modify (modifying information requires displaying information) and transmit modified tiering hint information (fig 7), which includes tiering data and file data where the file belongs (tier1/2/3) based on attributes such as frequency of access as described in fig. 7, [0140-0146]) and also reacall data from one location to another location (fig. 10, 14; [0055, 0056]; examiner’s note: recalling data from data from one location to another location).  Sawada does not explicitly teach a display device at the host computer system arranged and configured to display after said request that the target file location (tier); approximate time to transfer the file and display file location during the file recall.  However, Chincisan teaches a display device at the host computer system (fig. 10, [0081, 0082]; examiner’s note: the information is displayed to the user’s computer (host)) arranged and configured to display after said request that the target file location (tier) ([fig. 10, [0081, 0082]; examiner’s note: the information of the location of the file is displayed to the user (host) after the request) and approximate time to transfer the file and display file location during the file recall (fig. 10, [0082]; examiner’s note: displaying that the location of the source file such as H:\Download\..;the location of the file is displayed such as source storage and the estimated time (predicting of how long) to transfer the data).  
One of ordinary skill in the art would recognize that displaying file location during the recall to the host and estimating time for the transfer from one location to another location during the recall of the file of Chincisan to incorporate into Sawada to further improve the system to display the file location(tier) during the recall and time remaining of the data transfer to the host.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of the location during recall and time to transfer of Chincisan to have a system which will display the location(tier) during the recall of the file and time to transfer the file. The motivation would be to have a system to visualize the location(tier) during the recall and transfer time to know where the data is located during the recall and how long it will take to transfer the file to manage task related to transfer in an organized way.
	Sawada and Chincisan do not in combination teach a vault with off-site storage capability for storing at least some of the tape cartridges; display that the first target file is either on-site or off-site.
Sawada teaches tape cartridges (fig. 1, [0047]); and on-site storage (fig. 1, [0043]); examiner’s note: the tape storage is on-site (local)) but doe does not explicitly teach a vault with off-site storage capability and display the files are either on-site or offsite.
However, Gold teaches a vault with off-site storage capability for storing at least some of the tape cartridges (fig. 3, 10; [0018, 0027]; examiner’s note: onsite and offsite vault includes tape drives (tape drives contains tape cartridges));  
a display device at the host computer system arranged and configured to display that the first target file is either on-site or off-site (fig. 3, 10, [0018, 0027]; examiner’s note: the onsite/off-site storage is displayed to the user associated with media (target file)).  One of ordinary skill in the art would recognize that displaying offsite/on-site locations and vault with off-site storage of Gold to incorporate into Sawada to further improve the system to display the offsite onsite vault.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display the offsite/onsite vault of Gold into the system of Sawada/Chincisan to have a system which will display the vault onsite/offsite. The motivation would be to have a system which will have an off-site vault and to visualize the location of the vault.  Having an off-site vault will help the system to store data into an off-site location to restore data in case of disaster.  

With respect to claim 20, Sawada, Chincisan and Gold in combination teach 
the storage arrangement of claim 19, Sawada further teaches comprising a tier 1 storage system and a tier 2 storage system, the tier 1 storage system possessing random storage media that perform storage operations faster than the tier 2 storage system, the first target file first retained at the tier 1 storage system before being migrated to the tier 2 storage system before being migrated to the tier 3 storage system (fig. 1, 11, [0047, 0052]; examiner’s note: the files are relocated between tiers and tier 1 is faster than tier2), first target fileU.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02Supplemental Response to Final Rejection of 5/12/2021 Page 4 of 26retained in the tier 1 storage system ([0047, 0052]; examiner’s note: tier 1 stores data file).
 but does not explicitly teach abbreviated representation of the first target file.U.S. Ser. No. 15/622,045 Attorney Docket No. SL108 US02Supplemental Response to Final Rejection of 5/12/2021 Page 4 of 26

	However, Gold teaches abbreviated representation of the first target file (fig. 10; examiner’s note: the media file is represented by abbreviated representation).
One of ordinary skill in the art would recognize that abbreviated representation of  file of Gold to incorporate into Sawada/ Chincisan to further improve the system to abbreviated representation of a file.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate abbreviated representation of a file of Gold to have a system which will abbreviated representation the file. The motivation would be to have to save space to store a file.

With respect to claim 21, Sawada, Chincisan and Gold in combination teach 
the storage arrangement of claim 19, Sawada further teaches wherein a directory of where the target file is located resides with the server ([0056, 0057]; examiner’s note: the file information is stored in the hint information in the server).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of ROSTOKER et al. (US 2016/0011964) and in view of Chincisan (US 2012/0079323).

With respect to claim 22, Sawada teaches a method comprising: 
providing a host computer (fig. 1, [0037, 0038]; examiner’s note: the client computer is the host computer) connected to a server ([0037, 0038]; examiner’s note: multiple servers are connected to the data storages), the server linked to a tier 1 storage system and a tier 2 storage system (fig. 1, [0032], [0058]; examiner’s note: multiple tiers are connected through multiple storage), the tier 1 storage system possessing high-speed Random Access Media (RAM) storage devices (fig. 11[0085, The tiered storage devices 29 include at least a storage device 25 (SSD) associated with the first tier level (tier-level 1)… and a storage device 26 (HDD) associated with the second tier level (tier-level 2) and having an access speed slower than that of the storage device 25]; examiner’s note: tier 1 is faster than tier 2 storage device), the tier 2 storage system comprises RAM storage devices that are slower than the high-speed RAM storage devices (fig. 11, [0085]; examiner’s note: tier 2 storage system is slower than tier 1 storage device which is HDD; [0047, data with middle access frequency in the storage device 16 [HDD]]; examiner’s note: instant specification [0028, tier 2 storage 108 can be standard disk drives, optical disks, SMR HDDs] teaches that tier 2 storage system includes HDDs and Sawada also teaches tier 2 storage system includes HDDs); 
requesting access to a second data file, the request originating by the host and targeted to the server (fig. 1, [0037, 0038]; examiner’s note: the client (hosts) requests to access files from server);
the server locating the second data file in the tier 2 storage system (fig. 9, [0129, a copy of the data A stored in the storage device 16 (tier 2) is stored (cached) in the cache area 38]; [0143]; examiner’s note: the file is stored in the tier 2 storage system), the host having no knowledge that the second data file is located in the tier 2 storage system (fig. 15; [0185, 0188]; examiner’s note: the client (host) sends a request to CPU to locate the target data and sends back to the client (host).  The client (host) does not know where the target data is located because in response to the request from the client the CPU searched for the target data in multiple tiers to check where the target data is located. So, the client (host) does not know where the target data is located).
Sawada does not explicitly teach transmitting a message to the host computer that the second data file is in the tier 2 storage system; sending a prediction time it will take to recall the second data file to the host computer; displaying the prediction time on a display monitor linked to the host computer displaying that the second data file is located at the tier 2 storage system; displaying at least a portion of a storage device path the second data file will take to reach the host computer from the tier 2 storage system.
Sawada teaches transmitting hint information (transmitting message) which includes location of the data to the storage server ([0188, the CPU 11 transmits the tiering hint information (the first information) indicating the location of the data in the tiered storage devices 19 after the relocation of the data to the storage server 20]) and the display file is stored in tier2 information to the administrator (fig. 7, [0067, 0112]; examiner’s note: the admin can view and modify the location (tier) of the file ) Sawada does not explicitly teach transmitting the message to the host computer. However, ROSTOKER teaches transmitting a message to the host computer with location information ([0022, The data storage device 102 may send the location identifier message 146 to the host device 130 to enable the host device 130 to read data, such as the data 156 or the copy of data 157, from the DSD portion 138 of the memory 134]; examiner’s note: the system sends a message with the information where the data is located such as DSD of the memory). One of ordinary skill in the art would recognize that sending a message which includes data location to the host who is recalling the data of ROSTOKER to incorporate into Sawada to further improve the system to send a message to the host where the file is located(tier).
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the sending a message to the host of ROSTOKER to have a system which will send a message to the host system to notify the host where the file is located that needs to be transferred. The motivation would be to notify the host computer so that the host computer to know where the data is located to perform the transfer related tasks faster.
Sawada/ ROSTOKER do not explicitly teach sending a prediction time it will take to recall the second data file to the host computer; displaying the prediction time on a display monitor linked to the host computer displaying that the second data file is located at the tier 2 storage system and the displaying the path of the transfer.
Sawada teaches target file is located at tier 2 storage system (fig. 10, [0085, 0143], fig. 7; examiner’s note: multiple tiers includes multiple types of storage devices and the multiple types of storage devices stored data) and displaying to the admin the location (tier2) of the file (fig. 7, [0067, 0112, 0249]; examiner’s note: a management server, utilized by an administrator (i.e. a user that will input instructions utilizing keyboard mouser, display) to modify (modifying information requires displaying information) and transmit tiering hint information (fig 7), which includes tiering data and file data where the file belongs (tier1/2/3) based on attributes such as frequency of access as described in fig. 7, [0140-0146]) but does not explicitly teach sending prediction time of transferring file from one location to another to the host; displaying at the host computer the data location and how long the file transfer will take and the path of the transfer from one location to another location. However, Chincisan teaches sending prediction time of transferring file from one location to another to the host (fig. 10; element 190; [0082]; examiner’s note: the estimated time to transfer file (prediction time) and the user who is selecting the files to be transferred is the host computer.  The user (host) can view the time for transfer and the transfer time is sent to the user to view); displaying at the host computer the data location and how long the file transfer will take and the path of the transfer from one location to another location (fig. 10, element 196; [0082]; examiner’s note: the source data location (tier 2), is displayed and the estimated time is predicted time).  One of ordinary skill in the art would recognize that sending prediction time to host and displaying file location and estimating time for the transfer from one location to another location and the path of the file transfer of Chincisan to incorporate into Sawada/ ROSTOKER to further improve the system to display the time remaining of the data transfer and file transfer path.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate sending prediction time to recall to host and display of the location and time to transfer and file path of Chincisan to have a system which will send a message to the host the estimated time to transfer and display the location/path of the file and time to transfer the file. The motivation would be to have a system to send and display to host how long it will take to recall the file and file transfer path to know when the transfer will end to manage the task in an organized way.  Displaying the file transfer path will help the system to know the exact location the transfer will take route the target file will take to arrive locally to support the expected recovery time. This information will provide anxiety relief to a user of data because with this information the user of data understands what is occurring during the recovery of the file (e.g., knowledge to the user of data that everything is working properly and nothing is broken.

With respect to claim 23, Sawada, ROSTOKER and Chincisan in combination teach the method of claim 21, Sawada further teaches second data file is coming from tier 2 storage system ([0129]; examiner’s note: the tier 2 storage system stored target files to be transferred) Sawada does not explicitly teach wherein the prediction time is a time bar and the location that the second data file is coming from storage is displayed immediately next to the time bar and the portion of the path is displayed with the time bar.
However, Chincisan teaches wherein the prediction time is a time bar and the location that the second data file is coming from storage is displayed immediately next to the time bar and the portion of the path is displayed with the time bar (fig. 10, [0082]; examiner’s note: the time bar displays the time remaining, file path and the location of the file such as H:\Download).  One of ordinary skill in the art would recognize that displaying file location and predicting time for the transfer from one location to another location and the path of the file transfer of Chincisan in a time bar to incorporate into Sawada/ ROSTOKER to further improve the system to display file location, the predicting time of the data transfer and file transfer in a time bar and the path next to the time bar.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of the location and time to transfer and file path next to the time bar of Chincisan to have a system which will display the location/path next to the time. The motivation would be to have a system to organize the display of the location of the file, file path and predicting time next to the time bar to visualize the information faster and in an efficient way.

With respect to claim 24, Sawada, ROSTOKER in combination teach the method of claim 21, but do not explicitly teach wherein the portion of the path is a map displayed with the time bar.
However, Chincisan teaches wherein the portion of the path is a map displayed with the time bar (fig. 10, [0082]; examiner’s note: the path includes a path map and it is displayed with the time bar). One of ordinary skill in the art would recognize that displaying path which is a map displayed with the time bar of Chincisan to incorporate into Sawada/ ROSTOKER to further improve the system to display path map next to the time bar.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of the path map next to the time bar of Chincisan to have a system which will display the path as a map next to the time. The motivation would be to have a system to organize the display of the path as a map next to the time bar to visualize the information faster and in an efficient way.

With respect to claim 31, Sawada teaches a method comprising: 
providing a host computer connected to a server ([0037, 0038], fig. 1; examiner’s note: the client is the host computer and all the clients together is a system and storage system are connected to multiple server), the server linked to a tier 1 storage system and a tier 2 storage system, the tier 1 storage system possessing high-speed Random Access Media (RAM) storage devices, the tier 2 storage system possessing archive storage that has slower performance than the high-speed RAM storage devices ([0085, and a storage device 26 (HDD) associated with the second tier level (tier-level 2) and having an access speed slower than that of the storage device 25]; examiner’s note: tier 2 storage system is slower than tier 1 devices); 
requesting access to a first data file, the request originating by the host computer and targeted to the server (fig. 15; [0185, 0188]; examiner’s note: the system determines where the file is located (which tier), therefore, the system devoid the knowledge which tier the data is located and then the system relocates (recall) the data);  
the server locating the first data file in the tier 2 storage system (fig. 9, [0129, a copy of the data A stored in the storage device 16 (tier 2) is stored (cached) in the cache area 38]; examiner’s note: the file is stored in the tier 2 storage system).
Sawada does not explicitly teach a display connected to the host computer; transmitting a message to the host computer that the first data file is in the tier 2 storage system; transferring said first data file from the tier 2 storage system to the host computer; during said transferring step, displaying at least one type of storage device is included in the tier 2 storage system alongside a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer; the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from.
Sawada teaches transmitting hint information (transmitting message) which includes location of the data to the storage server ([0188, the CPU 11 transmits the tiering hint information (the first information) indicating the location of the data in the tiered storage devices 19 after the relocation of the data to the storage server 20]) and the display file is stored in tier2 information to the administrator (fig. 7, [0067, 0112]; examiner’s note: the admin can view and modify the location (tier) of the file ) Sawada does not explicitly teach transmitting the message to the host computer. However, ROSTOKER teaches transmitting a message to the host computer with location information ([0022, The data storage device 102 may send the location identifier message 146 to the host device 130 to enable the host device 130 to read data, such as the data 156 or the copy of data 157, from the DSD portion 138 of the memory 134]; examiner’s note: the system sends a message with the information where the data is located such as DSD of the memory). One of ordinary skill in the art would recognize that sending a message with the file location to the host of ROSTOKER to incorporate into Sawada to further improve the system to send a message to the host where the file is located.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the sending a message including the file location of ROSTOKER to have a system which will send a message to the host system to notify the host where the file is located that needs to be transferred. The motivation would be to have a system to locate the file faster which will save time of the host computer to perform the task associated with the file efficiently.
Sawada/ ROSTOKER in combination do not explicitly teach a display connected to the host computer; transferring said first data file from the tier 2 storage system to the host computer; during said transferring step, displaying at least one type of storage device is included in the tier 2 storage system alongside a predicted time to complete said transferring step and at least transferring progress of the first data file from the tier 2 storage system to the host computer; the transferring progress including displaying that said transmission is from the tier 2 storage system and/or the type of storage device on which said first data file originated from.
Sawada teaches second data located at tier 2 storage system (fig. 10, [0085]; examiner’s note: multiple tiers includes multiple types of storage devices), types of storage devices in tier 1 (fig. 1, SSD), tier 2 (fig. 3; 0053; the HDD device) tier3 (fig. 1, tape) and also transfer data from one location to another location (fig. 10, 14; [0055, 0056]; examiner’s note: the transfer of data from one location to another location) and displaying type of storage device that tiers includes to the administrator (fig. 1, 7, [0067, 0112]; examiner’s note: the admin can view fig. 7, which includes multiple information about tiers and displays what type of storage device each tiers contains as shown in fig. 1) but does not explicitly teach a display connected to the host computer; displaying type of storage device is included in the storage system during transferring, alongside displaying a predicted time to complete the transfer, transferring progress, displaying file location and/or type of storage device the file is originated from. However, Chincisan a display connected to the host computer (fig. 10, [0081, 0082]; examiner’s note: the information is displayed to the user’s computer (host)); displaying type of storage device is included in the storage system during transferring, alongside displaying a predicted time to complete the transfer, transferring progress, displaying file location and/or type of storage device the file is originated from (fig. 10, [0082]; examiner’s note: displaying file location that the file is originated from and alongside the predicted time for transfer is displayed and transferring progress i.e. 9sec).  One of ordinary skill in the art would recognize that displaying device type and transfer predicted time to complete from one location to another to the host of Chincisan to incorporate into Sawada/ ROSTOKER to further improve the system to display the progress of transfer and type of storage device the file is located.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of the type of device and transfer progress of Chincisan to have a system which will display the type of device of the file and time to transfer the file. The motivation would be to have a system to visualize what type of storage device the file is located to understand where the file is coming from such as fast access/slow access memory to locate the files faster.  Moreover, to know the progress of the file transfer to know how long it will take to transfer the file and this information will provide anxiety relief to a user of data because with this information the user of data understands what is occurring during the recovery of the file (e.g., knowledge to the user of data that everything is working properly and nothing is broken.

With respect to claim 35, Sawada, ROSTOKER teach the method of claim 31, but do not explicitly teach wherein said predicted time is graphically displayed from a beginning of said transferring step to a conclusion of said transferring step.
However, Chincisan teaches wherein said predicted time is graphically displayed from a beginning of said transferring step to a conclusion of said transferring step (fig. 10, [0082]; examiner’s note: the real time monitoring of how long the data transfer will take from beginning to end).  One of ordinary skill in the art would recognize that displaying data transfer progress from beginning to end of Chincisan to incorporate into Sawada/ ROSTOKER to further improve the system to display data transfer predicting time from beginning to end.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of predicting time form beginning to end of Chincisan to have an efficient system. The motivation would be to have a system to know much data time is left to organize the tasks related to the data transfer within a time frame.

With respect to claim 36, Sawada, ROSTOKER, Chincisan in combination teaches the method of claim 31, Chincisan further comprising said server sending said prediction time to said host computer (fig. 10; element 190; [0082]; examiner’s note: the estimated time to transfer file (prediction time) and the user who is selecting the files to be transferred is the host computer.  The user can view the time for transfer).
One of ordinary skill in the art would recognize that displaying file location and sending estimating time for the transfer from one location to another location to incorporate into Sawada/ ROSTOKER to further improve the system to know the time remaining of the data transfer and file transfer path.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the sending messages with time to transfer of Chincisan to have a system which will send message with predicted time to transfer the file. The motivation would be to have a system to i the time to transfer the file to know when the transfer will end to manage the task in an organized way.  

With respect to claim 37, Sawada, ROSTOKER, Chincisan teach the method of claim 31, Sawada teaches wherein said tier 2 storage system is a tape library comprising tape cartridges and said first data file is on at least one tape cartridge ([0043]; examiner’s note: the tape drive contains tape cartridges and it’s a design choice where to put the tape drive and it does not change the functionality).

Claim 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Chincisan (US 2012/0079323) and in view of Keilhofner et al. (US 10,116,709).

With respect to claim 26, Sawada and Chincisan teaches the storage arrangement of claim 1, Sawada teaches wherein said display further includes in what kind of memory said second target file is retained (fig. 7, 10, [0067, 0112]; examiner’s note: the admin can view what memory such as SDD/HDD/Tape) but does not explicitly teach display what geographical location said second target file is located in.  
Sawada teaches data storage and transferring data from local to remote locations (fig. 1; [0188]) and Chincisan teaches transferring data from local/remote locations.  Sawada and Chincisan in combination do not explicitly teach displaying the geographical locations of the data.
However, Keilhofner teaches display what geographical location said second target file is located in (fig. 3, 9; col. 18; lines 30-40; examiner’s note: the geographical location of the data is displayed).  One of ordinary skill in the art would recognize that displaying geographical location of data (target file) of Keilhofner to incorporate into Sawada/ Chincisan to further improve the system to display geographical locations of the data.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of geographical location of data (target file) of Keilhofner to have a system which will display the geographical location of the data. The motivation would be to have an efficient system to display the geographical location of the data so that the user can determine how long it will to transfer the data and how cost efficient will it be.

With respect to claim 27, Sawada and Chincisan in combination teach the storage arrangement of claim 1, Sawada teaches tier 2 storage system (fig. 1) and Chincisan teaches displaying locations of target file during migration (fig. [0082]; examiner’s note: the locations of the files is displayed during the migration) but they do not in combination explicitly teach wherein said display further includes a status of what geographical location/s said second target file is located.
However, However, Keilhofner teaches display further includes a status of what geographical location/s said second target file is located (fig. 3, 9; col. 18; lines 30-40; examiner’s note: the geographical location of the data is displayed).  One of ordinary skill in the art would recognize that displaying geographical location of data (target file) of Keilhofner to incorporate into Sawada/ Chincisan to further improve the system to display geographical locations of the data.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of geographical location of data (target file) of Keilhofner to have a system which will display the geographical location of the data. The motivation would be to have an efficient system to display the geographical location of the data so that the user can determine how long it will to transfer the data and how cost efficient will it be.

Claims 28, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Chincisan (US 2012/0079323) and in view of Thompson et al. (US 2011/0157742).

With respect to claim 28, Sawada and Chincisan in combination teach the storage arrangement of claim 1 Sawada further teaches comprising a tier 3 storage system which includes a tape library a third target file is retained on at least one tape cartridge (fig. 1, tier 3 includes a tape drive which includes tape cartridges and stores data, [0067, 00112] and tiering information which includes that the is data stored in tape cartridge, is also displayed to the admin), Sawada does not explicitly teach said display further including a status of at least a portion of steps involved in loading and reading a tape cartridge.
Sawada teaches displaying tiering information which includes data stored in the tape cartridge to the admin (fig. 1, tier 3 includes a tape drive which includes tape cartridges and stores data, [0067, 00112] and tiering information which includes that the is data stored in tape cartridge, is also displayed to the admin) but does not explicitly teach displaying status of the tape cartridge loading and reading status.
However, Thompson teaches display further including a status of at least a portion of steps involved in loading and reading a tape cartridge ([0032, when a tape cartridge is loaded in a tape drive, such as tape drive 224, for purposes of reading or writing data]; [0010, 0063]; examiner’s note: the display device indicates that the tape cartridge is loaded and ready to use and also in [0063] describes the process when the tape cartridge is ready to use (load and read). Once the tape cartridge is ready to use it can read data). One of ordinary skill in the art would recognize that displaying tape cartridge status of Thompson to incorporate into Sawada/ Chincisan to further improve the system to display status of the tape cartridge.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of status of tape cartridge (loading/reading) of Thomson to have an efficient system. The motivation would be to have an efficient system to display tape cartridge status to know when the tape cartridge is ready to load and read to save time.

With respect to claim 29, Sawada and Chincisan in combination teach the storage arrangement of claim 1 Sawada further teaches wherein a tier 3 storage system includes a tape library (fig. 1, the tape drive contains tape library) and a third target file is retained on at least one tape cartridge (fig. 10, 11, [0045, 0047]; [0160, data with low access frequency should be placed at the third-tier level (tier-level 3]; [0144]; examiner’s note: each tier stores file and tier 3 stores target files as well), Sawada does not explicitly teach display further including a status of at least one of locating said tape cartridge, loading said tape cartridge in a tape drive, and reading a tape cartridge when in a tape drive.
However, Thompson teaches display further including a status of at least one of locating said tape cartridge, loading said tape cartridge in a tape drive, and reading a tape cartridge when in a tape drive ([0032, when a tape cartridge is loaded in a tape drive, such as tape drive 224, for purposes of reading or writing data]; [0010, 0063]; examiner’s note: the display device indicates that the tape cartridge is loaded and ready to use and also in [0063] describes the process when the tape cartridge is ready to use (load and read). Once the tape cartridge is ready to use it can read data). One of ordinary skill in the art would recognize that displaying tape cartridge status of Thompson to incorporate into Sawada/ Chincisan to further improve the system to display status of the tape cartridge.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of status of tape cartridge (loading/reading) of Thomson to have an efficient system. The motivation would be to have an efficient system to display tape cartridge status to know when the tape cartridge is ready to load and read to save time.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of Chincisan (US 2012/0079323) and in view of McAllister et al. (US 7,924,730).

With respect to claim 30, Sawada and Chincisan in combination teach the storage arrangement of claim 1 Sawada and Chincisan teaches displaying information related to target files and where the data is located (Sawada, fig. 7, [0067, 0112] and Chincisan fig. 10) but does not explicitly teach a message indicating that said second target file is passing through a second server before reaching its destination.
However, McAllister teaches message indicating that said second target file is passing through a second server before reaching its destination ([col. 7, lines 28-33; Dataplane 102 determines that message router 90 is to receive the ping-reply message and that message router 92 is the next hop in the path, so the ping-reply is sent to message router 92 which forwards it to message router 90]; fig. 7, 8; examiner’s note: the Ping message includes the path which includes which (router) server is passing through because it sends which router will be next). One of ordinary skill in the art would recognize that displaying geographical location of data (target file) of Keilhofner to incorporate into Sawada/ Chincisan to further improve the system to display geographical locations of the data.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the message containing which server the data is passing through of McAllister to have a system which will inform the host the location of the data. The motivation would be to have an efficient system to display the location of the data so that the user can determine how long it will to transfer the data and how cost efficient will it be.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of ROSTOKER et al. (US 2016/0011964) and in view of Chincisan (US 2012/0079323) and in view of Kielhofner (US 10,116,709).

With respect to claim 32, Sawada, ROSTOKER, Chincisan teach the method of claim 31, but do not in combination teach comprising displaying what geographical location said tier 2 storage system resides in.
Sawada teaches displaying tiering information to the administrator (fig. 7, [0067, 0112]) but does not explicitly teach geographical location of a tier.
However, Kielhofner teaches geographical location of a tier (fig. 3; col. 18, lines 30-40; examiner’s note: the geographical location of a node is displayed and tier is taught by Sawada). One of ordinary skill in the art would recognize that displaying geographical location of data (target file) of Keilhofner to incorporate into Sawada/ Chincisan to further improve the system to display geographical locations of tier.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of geographical location of a tier of Keilhofner to have a system which will display the geographical location of the tier. The motivation would be to have an efficient system to display the geographical location of the tier so that the user can determine how long it will to transfer the data and how cost efficient will it be.

With respect to claim 33, Sawada, ROSTOKER, Chincisan teach the method of claim 32, but do not explicitly teach displaying, essentially in real time, a map of geographical locations that said first data file is passing through during said transferring step. 
Chincisan teaches displaying, essentially in real time said transferring step (fig. 10; [0082]; examiner’s note: displaying real time transfer of data).
Chincisan does not explicitly teach a map of geographical locations that said file is passing through.
However, Keilhofner a map of geographical locations that said file is passing through (fig. 1A; col. 9, lines 65-67; examiner’s note: the map displays geographical locations of data path. [col. 30, lines 15-20; respectively correspond to a geographical location where a node is located, and a time to ping a respective node before a timeout]; examiner’s note: the ping gives the locations of the data that is passing through a router (geographical location); col. 16, col. 16, 25-30; examiner’s note: the hop message describes what node the data is passing through). One of ordinary skill in the art would recognize that a map of geographical location of the file is passing through of Keilhofner to incorporate into Sawada/ Chincisan to further improve the system to know where the file is.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the map of geographical location of a file passing through of Keilhofner to have a system which will have a map of a geographical location of the data passing through. The motivation would be to have an efficient system to know where the file is to find the estimated time and organize the task related to the data transfer.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of ROSTOKER et al. (US 2016/0011964) and in view of Chincisan (US 2012/0079323) and in view of Thompson et al. (US 2011/0157742).

With respect to claim 38, Sawada, ROSTOKER, Chincisan teach the method of claim 37, Sawada teaches a tape cartridge (0043) and Chincisan teaches displaying real time data recall progress essentially in real time (fig. 10; [0082]; examiner’s note: displaying the recall process in real time).
Sawada/Chincisan does not explicitly teach tape data recall progress of at least two described steps time-based during the process of reading said at least one tape cartridge.
However, Thompson teaches tape data recall progress of at least two described steps time-based during the process of reading said at least one tape cartridge ([0052]; examiner’s note: the tape cartridge loading and reading is time stamped which is progress of tape cartridge). One of ordinary skill in the art would recognize that progress of tape cartridges of Thompson to incorporate into Sawada/ Chincisan/ ROSTOKER to further improve the system to have the tape cartridge progress.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the tape cartridge progress of Thomson to have an efficient system. The motivation would be to have an efficient system to know the progress of tape cartridge to know when the tape cartridge is ready to use to save time.

With respect to claim 39, Sawada, ROSTOKER, Chincisan teach the method of claim 38, Sawada teaches tape cartridges (0043) but does not explicitly teach wherein said described steps are selected from a group comprising, locating said tape cartridge, moving said tape cartridge to a corresponding tape drive, loading said tape cartridge in a corresponding tape drive, reading said tape from said tape drive, and transferring data from said tape drive elsewhere.
However, Thompson teaches wherein said described steps are selected from a group comprising, locating said tape cartridge, moving said tape cartridge to a corresponding tape drive, loading said tape cartridge in a corresponding tape drive, reading said tape from said tape drive, and transferring data from said tape drive elsewhere ([0032, when a tape cartridge is loaded in a tape drive, such as tape drive 224, for purposes of reading or writing data]; [0010, 0063]; examiner’s note: the display device indicates that the tape cartridge is loaded and ready to use and also in [0063] describes the process when the tape cartridge is ready to use (load and read). Once the tape cartridge is ready to use it can read data). One of ordinary skill in the art would recognize that displaying tape cartridge status of Thompson to incorporate into Sawada/ Chincisan to further improve the system to know the actions related to the tape cartridge.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display of status of tape cartridge (loading/reading) of Thomson to have an efficient system. The motivation would be to have an efficient system to display tape cartridge status to know when the tape cartridge is ready to load and read to save time.

Claims 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US 2017/0070574) and in view of ROSTOKER et al. (US 2016/0011964) and in view of Chincisan (US 2012/0079323) and in view of Gold et al. (US 2005/0081007) and in view of Wideman (US 2013/0339598).

With respect to claim 40, Sawada, ROSTOKER, Chincisan teaches the method of claim 37, but does not explicitly teach wherein said tape cartridge is in a vault that is off-site from said tape library, and further displaying on said display device that said first data file is on said at least one tape cartridge located off-site in said vault and a relocation time prediction to relocate said at least one tape cartridge from said vault to said tape library.  
Sawada teaches tape cartridges (0043) and Chincisan teaches a relocation prediction time from one server (vault) to another server (tape cartridge) (fig. 10, [0082]; examiner’s note: estimated time to transfer file from one location to another) but do not explicitly teach a vault with offsite storage and displaying vault is offsite and relocate at least one tape cartridge from said vault to said tape library. 
However, Gold teaches wherein said tape cartridge is in a vault that is off-site from said tape library, and further displaying on said display device that said first data file is on said at least one tape cartridge located off-site in said vault (fig. 3, 8; [0048]; examiner’s note: the file location onsite/offsite is displayed) and data is transferred from vault to tape library (0019, 0020, 0021; examiner’s note: the data backup is between vault and tape library). One of ordinary skill in the art would recognize that displaying offsite locations and data transfer between vault and tape of Gold to incorporate into Sawada/ Chincisan/ to further improve the system to display the data is in offsite vault.  
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate the display the offsite/onsite vault of Gold into the system of Sawada/Chincisan/ ROSTOKER to have a system which will display the vault is in offsite location. The motivation would be to have a system which will display file location is in an off-site vault and also to visualize the location of the vault to know the location of the files to manage transfer of the files.
Sawada/Chincisan/ ROSTOKER/Gold does not explicitly teach relocate at least one tape cartridge from said vault to said tape library. 
However, Wideman teaches relocate at least one tape cartridge from said vault to said tape library ([0033, 0042, 0044]; examiner’s note: tape cartridge is moved from vault to tape library). 
One of ordinary skill in the art would recognize that relocating tape cartridge of Wideman to incorporate into Sawada/ Chincisan/ ROSTOKER/ Gold to further improve the system to relocate tape.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate relocation of tape cartridges of Wideman into the system of Sawada/Chincisan/ ROSTOKER/Gold to have a system which will relocate tape. The motivation would be to have a system which will relocate tape cartridges to transfer the data along with the tape to have the transfer faster.

With respect to claim 41, Sawada, ROSTOKER, Gold teach the method of claim 40, but does not explicitly teach displaying in essentially real time progress of said at least one tape cartridge being relocated.
Chincisan teaches displaying in essentially real time progress of said data being relocated (fig. 10, [0082]; examiner’s note: the progress of data transfer in real time) but does not explicitly teach that the tape is being relocated.
However, However, Wideman teaches relocate at least one tape cartridge from said vault to said tape library ([0033, 0042, 0044]; examiner’s note: tape cartridge is moved from vault to tape library). 
One of ordinary skill in the art would recognize that relocating tape cartridge of Wideman to incorporate into Sawada/ Chincisan/ ROSTOKER/ Gold to further improve the system to relocate tape.
Therefore, it would have been obvious of one of the ordinary skills in the art before the effective filling date to incorporate relocation of tape cartridges of Wideman into the system of Sawada/Chincisan/ ROSTOKER/Gold to have a system which will relocate tape. The motivation would be to have a system which will relocate tape cartridges to transfer the data along with the tape to have the transfer faster.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159